PER CURIAM.
This proceeding is before us on The Florida Bar’s motion for entry of a permanent injunction and the report of the referee.
The referee found that respondents have engaged in the unauthorized practice of law. Pursuant to the Integration Rule of The Florida Bar, this Court has reviewed the referee's report, and agrees that respondents have engaged in the unauthorized practice of law. Accordingly, we approve the report of the referee and hereby enjoin respondents from engaging in the practice of law in the state of Florida unless and until such time as respondents are duly authorized to practice law in this state.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.